Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 16, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156849(125)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                  Megan K. Cavanagh,
            Plaintiffs-Appellants,                                                                                      Justices
                                                                     SC: 156849
  v                                                                  COA: 330696
                                                                     Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of defendants-appellees to adjourn the case
  from the October 2019 session of the Court is GRANTED. The clerk is directed to
  schedule the case for oral argument at the November 2019 session of the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 16, 2019

                                                                               Clerk